UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-22283 StellarOne Corporation (Exact name of registrant as specified in its charter) Virginia 54-1829288 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 590 Peter Jefferson Parkway Charlottesville, Virginia (Address of principal executive offices) (Zip Code) (Registrant's telephone number 434-964-2211, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such report(s), and (2) has been subject to such filing requirements for the past 90days.YesxNoo. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for shorter period that the registrant was required to submit and post such files).YesoNoo. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filero Accelerated filerx Non-accelerated fileroSmaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b – 2 of the Exchange Act). YesoNox As of August 4, 2010 there were22,897,462 shares of common stock, $1.00 par value per share, issued and outstanding. 1 STELLARONE CORPORATION INDEX PART I - FINANCIAL INFORMATION Page No. ITEM 1 Financial Statements: Consolidated Balance Sheets 3 Consolidated Statements of Operations 4-5 Consolidated Statements of Changes in Stockholders' Equityand Other Comprehensive Income (Loss) 6 Consolidated Statements of Cash Flows 7 Notes to Consolidated Financial Statements 8-22 ITEM 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 23-35 ITEM 3 Quantitative and Qualitative Disclosures About Market Risk 35 ITEM 4 Controls and Procedures 36 PART II - OTHER INFORMATION ITEM 1 Legal Proceedings 37 ITEM 1A Risk Factors 37 ITEM 2 Unregistered Sales of Equity Securities and Use of Proceeds 37 ITEM 3 Defaults Upon Senior Securities 37 ITEM 4 (Removed and Reserved) 37 ITEM 5 Other Information 37 ITEM 6 Exhibits 38 2 Table of Contents PART I – FINANCIAL INFORMATION ITEM 1. Financial statements STELLARONE CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In thousands) JUNE 30, DECEMBER 31, (unaudited) Assets Cash and due from banks $ $ Federal funds sold Interest-bearing deposits in banks Cash and cash equivalents Investment securities (fair value: 2010, $413,141; 2009, $378,964) Mortgage loans held for sale Loans receivable, net of allowance for loan losses, 2010, $41,525; 2009, $40,172 Premises and equipment, net Accrued interest receivable Deferred income tax asset Core deposit intangibles, net Goodwill Bank owned life insurance Foreclosed assets Other assets Total assets $ $ Liabilities Deposits: Noninterest-bearing $ $ Interest-bearing Total deposits Short-term borrowings Federal Home Loan Bank advances Subordinated debt Accrued interest payable Other liabilities Total liabilities Stockholders' Equity Preferred stock; no par value; 5,000,000 shares authorized;no shares issued and outstanding; - - Preferred stock; $1,000 per share liquidation preference; 30,000 shares issued and outstanding; Common stock; $1 par value; 35,000,000 shares authorized; 2010: 22,742,034 shares issued and outstanding; 2009: 22,661,125 shares issued and outstanding Additional paid-in capital Retained earnings Accumulated other comprehensive income, net Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 Table of Contents STELLARONE CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) THREE MONTHS ENDED JUNE 30, (unaudited) (unaudited) Interest and Dividend Income Loans, including fees $ $ Federal funds sold and deposits in other banks 70 52 Investment securities: Taxable Tax-exempt Dividends 31 56 Total interest income Interest Expense Deposits Federal funds repurchased and securities sold under agreements to repurchase 7 3 Federal Home Loan Bank advances Subordinated debt Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest Income Retail banking fees Commissions and fees from fiduciary activities Brokerage fee income Mortgage banking-related fees Losses on mortgage indemnifications and repurchases ) - Losses on sale of premises and equipment - ) Gains on sale of securities available for sale 19 11 Losses / impairments on foreclosed assets ) ) Income from bank owned life insurance Other operating income Total noninterest income Non-interest Expense Compensation and employee benefits Net occupancy Supplies and equipment Amortization of intangible assets Marketing State franchise taxes FDIC insurance Data processing Professional fees Telecommunications Other operating expenses Total noninterest expense Income (loss) before income taxes ) Income tax benefit ) ) Net income (loss) $ $ ) Dividends and accretion on preferred stock ) ) Net income (loss) available to common shareholders $ $ ) Basic net income (loss) per common share available to common shareholders $ $ ) Diluted net income (loss) per common share available to common shareholders $ $ ) The accompanying notes are an integral part of these consolidated financial statements. 4 Table of Contents STELLARONE CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) SIX MONTHS ENDED JUNE 30, (unaudited) (unaudited) Interest and Dividend Income Loans, including fees $ $ Federal funds sold and deposits in other banks 84 Investment securities: Taxable Tax-exempt Dividends 60 91 Total interest income Interest Expense Deposits Federal funds repurchased and securities sold under agreements to repurchase 13 7 Federal Home Loan Bank advances Subordinated debt Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest Income Retail banking fees Commissions and fees from fiduciary activities Brokerage fee income Mortgage banking-related fees Losses on mortgage indemnifications and repurchases ) - Gain on sale of financial center - Gains (losses) on sale of premises and equipment 27 ) Gains on sale of securities available for sale 13 Losses / impairments on foreclosed assets ) ) Income from bank owned life insurance Other operating income Total noninterest income Non-interest Expense Compensation and employee benefits Net occupancy Supplies and equipment Amortization of intangible assets Marketing State franchise taxes FDIC insurance Data processing Professional fees Telecommunications Other operating expenses Total noninterest expense Income (loss) before income taxes ) Income tax expense (benefit) ) Net income (loss) $ $ ) Dividends and accretion on preferred stock ) ) Net income (loss) available to common shareholders $ $ ) Basic net income (loss) per common share available to common shareholders $ $ ) Diluted net income (loss) per common share available to common shareholders $ $ ) The accompanying notes are an integral part of these consolidated financial statements. 5 Table of Contents STELLARONE CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY AND OTHER COMPREHENSIVE INCOME(LOSS) FOR THE SIX MONTHS ENDED JUNE 30, 2 (In thousands, except per share data) (unaudited) Accumlated Additional Other Comprehensive Preferred Common Paid-In Retained Comprehensive (Loss) Stock Stock Capital Earnings Income Income Total Balance, January 1, 2009 $ Comprehensive loss: Net loss - - - ) - $ ) ) Other comprehensive loss, net of tax: Unrealized holding gains arising during theperiod (net of tax, $1) - (2 ) - Reclassification adjustment (net of tax, $5) - (8 ) - Other comprehensive loss - ) ) ) Total comprehensive loss - $ ) - Cash dividends paid or accrued: Common ($0.20 per share) - - - ) - ) Preferred cumulative 5% - - - ) - ) Accretion on preferred stock discount - - ) - - Preferred stock issuance costs ) - ) Stock-based compensation expense (18,894 shares) - 19 - - Exercise of stock options (28,835 shares) - 29 - - Balance, June 30, 2009 $ Balance, January 1, 2010 $ Comprehensive income: Net income - $ Other comprehensive income, net of tax: Unrealized holding gains arising during the period (net of tax, $1,607) - Reclassification adjustment (net of tax, $112) - Change in post retirement liability (net of tax, $66) - ) - Other comprehensive income - Total comprehensive income - $ - Cash dividends paid or accrued: Common ($0.08 per share) - - - ) - ) Preferred cumulative 5% - - - ) - ) Accretion on preferred stock discount - - ) - - Stock-based compensation expense (25,459 shares) - 26 - - Exercise of stock options (55,450 shares) - 55 - - Balance, June 30, 2010 $ The accompanying notes are an integral part of these consolidated financial statements. 6 Table of Contents STELLARONE CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (unaudited) SIX MONTHS ENDED JUNE 30, Cash Flows from Operating Activities Net income (loss) $ $ ) Adjustments to reconcile net income to net cash used in operating activities: Depreciation Amortization of intangible assets Provision for loan losses Deferred tax benefit ) ) Stock-based compensation expense Losses / impairments on foreclosed assets Losses on mortgage indemnifications and repurchases - Gain on sale of financial center ) - (Gains) losses on sale of premises and equipment ) 90 Gains on sale of securities available for sale ) ) Mortgage banking-related fees ) ) Proceeds from sale of mortgage loans Origination of mortgage loans for sale ) ) Amortization of securities premiums and accretion of discounts, net ) Income on bank owned life insurance ) ) Changes in assets and liabilities: Decrease in accrued interest receivable 32 Increase in other assets ) ) Decrease in accrued interest payable ) ) Increase (decrease) in other liabilities ) Net cash provided (used) by operating activities $ $ ) Cash Flows from Investing Activities Proceeds from maturities and principal payments of securities available for sale $ $ Proceeds from sales and calls of securities available for sale Purchase of securities available for sale ) ) Net decrease in loans Proceeds from sale of premises and equipment 26 Purchase of premises and equipment ) ) Proceeds from sale of foreclosed assets Cash paid in sale of financial center, net ) - Net cash used by investing activities $ ) $ ) Cash Flows from Financing Activities Net increase in demand, money market and savings deposits $ $ Net (decrease) increase in certificates of deposit ) Net increase (decrease) in federal funds purchased and securities sold under agreements to repurchase ) Principal payments on Federal Home Loan Bank advances ) ) Proceeds from exercise of stock options Payment of preferred stock issuance costs - ) Cash dividends paid ) ) Net cash (used) provided by financing activities $ ) $ (Decrease) increase in cash and cash equivalents $ ) $ Cash and Cash Equivalents Beginning Ending $ $ Supplemental Schedule of Noncash Activities Foreclosed assets acquired in settlement of loans $ $ The accompanying notes are an integral part of these consolidated financial statements. 7 Table of Contents STELLARONE CORPORATION AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS 1. Organization StellarOne Corporation (the “Company”) is a Virginia bank holding company headquartered in Charlottesville, Virginia.The Company’s sole banking affiliate is StellarOne Bank headquartered in Christiansburg, Virginia.Additional subsidiaries of the Company include VFG Limited Liability Trust and FNB (VA) Statutory Trust II both of which are associated with the Company’s subordinated debt issues and are not subject to consolidation.The consolidated statements include the accounts of the Company and its wholly-owned banking subsidiary. All significant intercompany accounts have been eliminated.In the opinion of management, the accompanying consolidated financial statements contain all adjustments necessary to present fairly the financial position as of June 30, 2010 and December 31, 2009, the results of operations for the three and six months ended June 30, 2010 and 2009 and cash flows for the six months ended June 30, 2010 and 2009.The statements should be read in conjunction with the Notes to Financial Statements included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2009.The results of operations for the six month period ended June 30, 2010 and 2009 are not necessarily indicative of the results to be expected for the full year. 2.Participation in U.S. Treasury Capital Purchase Program “CPP” On December19, 2008, the Company issued 30,000 shares of preferred stock to the U.S. Treasury for $30million pursuant to the CPP. Additionally, the Company issued 302,623 common stock warrants to the U.S. Treasury as a condition to its participation in the CPP. The warrants are immediately exercisable, expire 10years from the date of issuance and have an exercise price of $14.87 per share.Proceeds from this sale of preferred stock have been used to support general lending activities and provide additional capital for mortgage modification and builder loan programs.The CPP preferred stock is non-voting, other than having class voting rights on certain matters, and pays cumulative dividends quarterly at a rate of 5% per annum for the first five years and 9% thereafter. The Company may redeem the preferred shares with the approval of the Federal Reserve at par value plus accrued and unpaid dividends. A value of $1.9million was assigned to the common stock warrants based on their relative fair value.Accordingly, $28.1million has been assigned to the SeriesA preferred stock and will be accreted up to the redemption amount of $30million over a five year period from the issuance date. 8 Table of Contents STELLARONE CORPORATION AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS 3. Investment Securities A summary of the amortized cost and estimated fair value of securities with gross unrealized gains and losses is presented below (In thousands). June 30, 2010 December 31, 2009 Gross Gross Estimated Gross Gross Estimated Amortized Unrealized Unrealized Fair Amortized Unrealized Unrealized Fair Cost Gains (Losses) Value Cost Gains (Losses) Value (unaudited) (unaudited) (unaudited) (unaudited) Securities Held to Maturity: State and municipal $
